415 F.2d 1005
UNITED STATES of America, Appellee,v.Derek Wilson BEERE, Defendant-Appellant.
No. 168.
Docket 33699.
United States Court of Appeals Second Circuit.
Argued September 29, 1969.
Decided October 3, 1969.

Igor I. Sikorsky, Jr., Hartford, Conn., for defendant-appellant.
Paul S. Sherbacow, Asst. U. S. Atty. (Stuart H. Jones, U. S. Atty., and David Margolis, Asst. U. S. Atty., of counsel), for appellee.
Before FRIENDLY, SMITH and FEINBERG, Circuit Judges.
PER CURIAM:


1
Appellant Beere, who admittedly refused to submit to induction into the Armed Forces, contended, in defense to an indictment in the District Court for Connecticut, that the Local Board improperly rejected his claims to exemption as a conscientious objector and a minister. Judge Blumenfeld rejected his contentions in a careful Memorandum of Decision, embodying findings of fact and conclusions of law. We perceive no error in his decision and affirm the judgment.